—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 14, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court’s charge, read as a whole, properly instructed the jury on the evaluation of identification evidence and police testimony. In any event, were we to find any error in the court’s mention of the specialized training of the police witnesses as a factor to consider in evaluating their identification testimony, we would find the error to be harmless in light of the overwhelming evidence of defendant’s guilt.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rubin, Saxe, Buckley and Friedman, JJ.